Case 4:18-cr-20086-LJM-SDD ECF No. 83 filed 06/18/19            PageID.360    Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                 Case No. 4:18-CR-20086
                     Plaintiff,
                                                 Judge: Hon. Laurie J. Michelson
v.

GERRI AVERY,                                     Government’s Motion in Limine to
                                                 Preclude Defendant from Making
                     Defendant.                  Advice of Counsel Claims Before
                                                 the Jury
                                       /

      The United States of America (the “Government”), by and through its counsel,

respectfully requests that the Court preclude Defendant Gerri Avery from making claims

before the jury that she relied on the advice of her attorneys, until she has made a prima

facie showing of a valid reliance defense.

      WHEREFORE, the Government respectfully requests that the court preclude

defendant from making advice of counsel claims before the jury without first laying a

proper foundation.

Date: June 18, 2019                        Respectfully Submitted,

                                           MATTHEW SCHNEIDER
                                           United States Attorney

                                           /s/ Mark McDonald
                                           MARK MCDONALD (VA 72198)
                                           WILLIAM GUAPPONE (NC 46075)
                                           Trial Attorneys
                                           U.S. Department of Justice, Tax Division
                                           150 M Street N.E. – 1st Floor
                                           Washington D.C. 20002
                                           Phone: (202) 305-2672
                                           Mark.S.McDonald@usdoj.gov
Case 4:18-cr-20086-LJM-SDD ECF No. 83 filed 06/18/19            PageID.361     Page 2 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                 Case No. 4:18-CR-20086
                     Plaintiff,
                                                 Judge: Hon. Laurie J. Michelson
v.

GERRI AVERY,                                     Government’s Brief in Support of
                                                 Motion in Limine to Preclude
                    Defendant.                   Defendant from Making Advice of
                                                 Counsel Claims Before the Jury
                                       /

       COMES NOW the United States of America (the “Government”) and hereby files

its Memorandum Brief in support of its Motion in Limine to preclude Defendant Gerri

Avery from alluding to claims of reliance on advice of counsel before the jury until she

has made a prima facie showing of a valid reliance defense.

       Defendant Gerri Avery is charged with one count of a violation of 26 U.S.C. §

7212(a), arising from her corrupt endeavor to obstruct or impede the due administration

of the internal revenue laws during the time period from July 2014 to on or about July

20, 2017. Specifically, Defendant is alleged to have misled the IRS during

communications regarding the IRS’s efforts to collect Integrated HCS Practice

Management’s payroll taxes due and owing. At trial, Defendant may attempt to argue

all her communications with the IRS during the relevant time period were conducted

based on the advice of her civil counsel, including civil counsel Neal Nusholtz and civil

counsel from the firm Simon PLC. However, if there is no foundation for a valid reliance

on counsel defense, then any such arguments would merely serve to confuse the jury.
Case 4:18-cr-20086-LJM-SDD ECF No. 83 filed 06/18/19              PageID.362      Page 3 of 5



       Accordingly, the Court should exclude any evidence or argument regarding a

reliance on counsel defense unless and until Defendant makes a prima facie showing to

the Court that (1) Defendant fully disclosed to her attorneys all relevant facts upon

which the advice was based, and (2) the defendant in good faith relied on her attorneys’

advice. United States v. Miller, 658 F.2d 235, 237 (4th Cir. 1981) (“[T]he essential

elements of a reliance defense are 1) full disclosure of all pertinent facts to an expert

and 2) good faith reliance on the expert's advice.”); United States v. Mathes, 151 F.3d

251, 255 (5th Cir. 1998) (“[T]he fact that [defendant] did not fully disclose all of the

pertinent facts to the attorney would support the district court's determination that

[defendant] did not in good faith rely on the advice of counsel.”); see also United States

v. Tandon, 111 F.3d 482, 490 (6th Cir. 1997) (noting that jury instruction for professional

reliance defense not warranted where there was no evidence that full disclosure was

made or that advice was given); United States v. Masat, 948 F.2d 923, 930- 31 (5th Cir.

1991) (affirming refusal to give reliance instruction based simply on letters and legal

documents).

       Such a prima facie showing may be made by defendant herself if she chooses to

testify; however, it cannot come from defense counsel's improper questioning of

witnesses concerning their speculation as to her state of mind. United States v. Rea,

958 F.2d 1206, 1216 (2d Cir. 1992) (“When the issue is a party's knowledge, which is

perhaps a more easily fathomed state of mind than, for example, intent or motivation,

we suspect that in most instances a proffered lay opinion will not meet the requirements

of Rule 701”); United States v. Salisbury, 365 Fed. Appx. 622, 628 (6th Cir. 2010)

(noting that the district court's refusal to give the defendant's proposed good faith
                                              2
Case 4:18-cr-20086-LJM-SDD ECF No. 83 filed 06/18/19             PageID.363     Page 4 of 5



instruction in a tax fraud case was proper because the defendant “did not testify, so he

could not explain what he believed about his taxes or whether he made a full and

accurate report to his tax preparer,” and thus failed to lay the proper foundation).

       For the foregoing reasons the Government respectfully requests that the court

preclude defendant from making advice of counsel claims before the jury without first

laying a proper foundation.

Date: June 18, 2019                       Respectfully Submitted,

                                          MATTHEW SCHNEIDER
                                          United States Attorney

                                          /s/ Mark McDonald
                                          MARK MCDONALD (VA 72198)
                                          WILLIAM GUAPPONE (NC 46075)
                                          Trial Attorneys
                                          U.S. Department of Justice, Tax Division
                                          150 M Street N.E. – 1st Floor
                                          Washington D.C. 20002
                                          Phone: (202) 305-2672
                                          Mark.S.McDonald@usdoj.gov




                                             3
Case 4:18-cr-20086-LJM-SDD ECF No. 83 filed 06/18/19           PageID.364    Page 5 of 5



                             CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of June 2019, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system, which will send
notification of such filing to the following:

      Kimberly W. Stout
      Defense Counsel for Gerri Avery


                                         /s/ Mark McDonald
                                         Mark McDonald
                                         Trial Attorney




                                            4
